Citation Nr: 1016281	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-15 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected streptococcus skin infection, claimed as 
infection of head, neck, finger and calf.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1988 to July 
1992, from January 2004 to May 2004 and from May 2007 to June 
2008.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision by the 
RO.  

In his February 2009 Notice of Disagreement (NOD), the 
Veteran suggested that his continuing unemployment results 
from service-connected disability.  

The Court has held that a TDIU rating is encompassed in a 
claim for increased rating or the appeal of an initial 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 
Therefore, this matter is referred to the RO for any 
indicated action.  

In May 2009, the Veteran withdrew his earlier request for a 
hearing with the Board.  


FINDING OF FACT

The service-connected streptococcus skin infection is shown 
to be manifested by residual asymptomatic superficial 
scarring and to be productive of a disability picture that 
more nearly approximates that of recurrent lesions requiring 
intermittent systemic therapy for less than six weeks in the 
past year.  


CONCLUSION OF LAW

The criteria for the assignment of a rating of 10 percent, 
but not higher for the service-connected streptococcus skin 
infection have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.118 
including Diagnostic Codes 7800-20.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Staged ratings 
have been considered here.  

The service-connected streptococcus skin infection has been 
rated noncompensable under Code 7820.  Under Code 7820, 
infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal and parasitic diseases) 
are to be rated as disfigurement of the head, face, or neck 
(Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), 
or dermatitis (Code 7806), depending upon the predominant 
disability. 38 C.F.R. § 4.118.  

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: 

- Scar is 5 or more inches (13 or more cm.) in length.
- Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
- Surface contour of scar is elevated or depressed on 
palpation.
- Scar is adherent to underlying tissue.
- Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
- Skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.).
- Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
- Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated as 10 percent disabling.  

A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement, is rated as 30 percent disabling.  

A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement, is rated as 50 percent disabling.  

A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement, is rated as 80 percent disabling.   

Note (3) provides that unretouched color photographs are to 
be taken into consideration when rating under these criteria.  
38 C.F.R. § 4.118.   

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  

Note (1) to Diagnostic Code 7802 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  

Note (2) provides that a deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118.  

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  

Note (1) to Diagnostic Code 7802 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  

Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.  

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  

Note (1) to Diagnostic Code 7803 provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  

Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.  

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  

Note (2) provides that a 10-percent rating will be assigned 
for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also 
directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  
38 C.F.R. § 4.118.  
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.  

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and no more than topical 
therapy is required during the past 12-month period, is rated 
noncompensably (no percent) disabling.  

Dermatitis or eczema that involves at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, is 
rated 10 percent disabling.  

Dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  

Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.  


Analysis

The Veteran underwent a general VA examination in July 2008.  
The examiner diagnosed a streptococcus infected cyst on the 
right lateral leg.  The examiner noted that the associated 
streptococcus infection had no effects on usual daily 
activities.  

At that time, the Veteran's usual occupation was in 
landscaping but he had been unemployed less than a year.  The 
Veteran reported waiting for his ankle to heal before getting 
a job.  

A VA examination was conducted in October 2008.  The examiner 
noted that the Veteran got a skin infection every two to 
three months with manifestations on the back of the head, leg 
and fingers.  The listed symptoms were painful, swelling 
boils.  The treatment consisted of the use of Cephalexin, 
which was systemic but not a corticosteroid or an 
immunosuppressive.  A side effect of the treatment was 
fatigue.  

The October 2008 VA examiner noted a scar on the right leg 
that was due to lancing a boil.  It measured 2 cm. by .5 cm.  
The scar was superficial, nonadherent to deep tissues, 
nontender, and did not affect range of motion.  There was 
hyperpigmentation.  

This examination was consistent with the findings of a VA 
treatment note from July 2008.  At that time, the clinician 
described the well-healed incision site as having no evidence 
of erythema, swelling, tenderness or increased warmth.  There 
was some firmness involving the area but no suggestion of any 
fluctuant mass.  

The October 2008 VA examiner also noted that the most recent 
infection had been on the back of the head, which was covered 
by hair.  It was effectively treated and all that remained 
was some scaling.  

The October 2008 VA examiner opined that one percent of the 
entire body surface and of the exposed areas was involved.  

The Veteran sought VA treatment for a boil on the back of his 
neck in January 2009.  He reported that the boil had been 
treated several months ago, cleared and come back.  

The clinician noted a 2.5 cm. tender red mass on the back of 
the neck that had some induration.  There was no fluctuance 
or affect on the range of motion.  There was a scab in the 
center of the abscess.  

The Veteran submitted photographs in February 2009.  They 
were taken during the outbreak.  The manifestation on the 
back of the head/neck appears consistent with the January 
2009 clinician's description.  The scar on the leg appears 
consistent with the October 2008 VA examiner's description.  

Another VA skin examination was conducted in March 2009.  By 
this time, the Veteran's outbreak had ended.  The Veteran 
reported that he got outbreaks every 1.5 months with the last 
one affecting the face, neck and back of the head.  He 
described a rash that became the size of his fist and was 
productive of pain, drainage and scabbing.  The Veteran 
reported that the manifestations were embarrassing.  

A compensable rating is not warranted under DC 7800 because 
the Veteran's scar does not demonstrate any characteristic of 
disfigurement.  

A compensable rating is not warranted under DC 7801 because 
there is no evidence that any scar limits motion.  

A compensable rating is not warranted under DC 7802 because 
the evidence indicates the scar is smaller in size than 
required.  

A compensable rating is not warranted under DC 7803 because 
the scar is not unstable.  

A compensable rating is not warranted under DC 7804 because 
the scar is  not painful.  

A compensable rating is not warranted under DC 7805 because 
the scar is  not shown to limit function.  

However, the service-connected skin disability is shown to be 
productive of a disability picture that more nearly 
approximates that of recurrent episodes with activity that 
require the use of systemic medication for a total duration 
of less than six weeks in the past year.  

Accordingly, on this record, an increased rating of 10 
percent, but no more for the service-connected streptococcus 
skin infection is for application.  


Extraschedular Consideration

The Court has held that a TDIU rating is encompassed in a 
claim for increased rating or the appeal of an initial 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, a 
claim for a higher rating may include the question of 
entitlement to a TDIU rating.  

TDIU is assigned when service-connected disabilities alone 
result in such impairment of mind or body that the average 
person is so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2008).  

If there is only one service-connected disability, it must be 
rated 60 percent or more; if there are two or more service-
connected disabilities, at least one must be rated 40 percent 
or more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).  

If these percentages are not met, the veteran's claim may 
still be referred to the Director, Compensation and Pension 
Service for an extraschedular rating, when the evidence of 
record shows that veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities."  38 C.F.R. § 4.16(b).  

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age may not be considered a factor.  
38 C.F.R. § 3.341 (2009).  Unemployability associated with 
advancing age or intercurrent disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2009).  

The Veteran in this case does not meet the schedular criteria 
under 38 C.F.R. § 4.16(a).  Service connection is in effect 
for left ankle strain (10 percent), tinnitus (10 percent), 
hearing loss (noncompensable), and streptococcus skin 
infection (10 percent pursuant to this decision).  

However, the service-connected disabilities are not shown to 
preclude the Veteran from securing and following all forms of 
substantially gainful employment.  See 38 C.F.R. § 4.16(b).  

The Veteran reports being unable to work due to the swelling, 
pain and embarrassment caused by skin disease.  However, he 
has not presented any competent evidence to show that he has 
been rendered unemployable by service-connected disability.  

Moreover, the Board finds that the service-connected 
disability picture presented in this case is fully addressed 
by the criteria established in the schedule for purpose of 
rating skin disease and scars and that the related disabling 
manifestations are not so unusual or exceptional so as to 
warrant consideration of the assignment of a rating higher 
than 10 percent on an extraschedular basis.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

Neither marked interference with employment nor frequent 
periods of hospitalization beyond that contemplated by 
regular schedular standards are not presented in this case.  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in August 2008 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain, and notice of the appropriate disability rating 
and effective date of any grant of benefits.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied its duty to assist.  VA treatment records were 
associated with the claims file and VA examinations were 
conducted.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  

In sum, there is no VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  


ORDER

An increased rating of 10 percent, but not higher for the 
service-connected streptococcus skin infection is granted, 
subject to the regulation controlling the disbursement of VA 
monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


